Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The response of the applicant which was filed on 8/26/22 has been received and given full consideration. 

Allowable Subject Matter
Claims 1, 3-10, and 12-20 are allowable over the prior art of record

1.	The examiner is maintaining the rejection of claim 11 in the previous Office Action because the Applicant's arguments are not persuasive.  Accordingly, This Action Is Made Final.  
2.	The Applicant has argued that “Therefore, Suga also only teaches drawing a column current which flows in a first direction between a first terminal plate 101 and a second terminal plate 102 from at least one stack of power generating units 40 located in a middle portion of a first column between the first terminal plate 101 and the second terminal plate 102. Thus, contrary to the assertion of the Office, Suga fails to disclose or suggest drawing or providing at least one additional current from or to the middle portion of the stack to provide a more uniform fuel utilization, as recited in claim 11, in addition to the column current. …In addition, Suga fails to disclose or suggest that the location of the current lead position have any effect on fuel utilization uniformity among the fuel cells of the power generating unit. Further, Suga fails to disclose or suggest drawing or providing at least one additional current from or to the middle portion of the stack 10, to provide a more uniform fuel utilization, as recited in claim 11”.
3.	The arguments of the Applicant are not persuasive because Suga teaches 
current flowing in a planar direction of the terminal plates 101 and 102 [0059]) from at least one first fuel cell stack (electric power generating unit 40 [0059]) located in a middle portion of a first column between the first terminal plate and the second terminal plate (terminal plates 101 and 102 [0059]) and current lead connection positions 51 and 61 are provided in a middle portion of the electric power generating unit 40 [0139]).
4.	Furthermore, Suga’s device is capable of producing more uniform fuel utilization across the first column.


5.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suga et al. (US20110183166) 
6.	Regarding claim 11, Suga teaches a method of operating (operation of the electric power generating unit 40 will now be explained [0094]) a fuel cell system [0052], comprising: drawing a column current which flows in a first direction between a first terminal plate and a second terminal plate (current flowing in a planar direction of the terminal plates 101 and 102 [0059]) from at least one first fuel cell stack (electric power generating unit 40 [0059]) located in a middle portion of a first column between the first terminal plate and the second terminal plate (terminal plates 101 and 102 [0059]; and at least one of drawing or providing at least one additional current from or to the middle portion of the first column to provide a more uniform fuel utilization across the first column (current lead connection positions 51 and 61 are provided in a middle portion of the electric power generating unit 40 [0139]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLATUNJI A GODO/Primary Examiner, Art Unit 1722